

EXHIBIT 10.11


EMPLOYMENT AGREEMENT
FOR FIRST SENIOR VICE PRESIDENTS


THIS AGREEMENT (the “Agreement”), made this 3rd day of November, 2006, by and
between YARDVILLE NATIONAL BANK (the “Bank”) and Patrick L. Ryan (the
“Officer”). References to “the Company” herein shall refer to YARDVILLE NATIONAL
BANCORP, a New Jersey corporation (the “Company”) and the holding company for
the Bank.


W I T N E S S E T H


WHEREAS, the Bank desires to retain the services of the Officer as an employee
of the Bank; and


WHEREAS, the Officer and the Bank (desire to enter into an employment agreement
setting forth the terms and conditions of the continuing employment of the
Officer and the related rights and obligations of the parties.


NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, the parties hereby agree as follows:


1. Employment. The Bank shall employ the Officer as a First Senior Vice
President/Market Manager of the Bank. The Officer shall render such
administrative and management services as are customarily provided by persons
employed in similar officer capacities and shall have such other powers and
duties as the Chief Executive Officer or the Board may prescribe from time to
time.


2. Location and Facilities. The Bank will furnish the Officer with the working
facilities and staff customary for officers with the title and duties set forth
in Section 1 and as are necessary for the performance of the Officer’s duties.
The location of such facilities and staff shall be at the principal
administrative offices of the Bank, or at such other site or sites customary for
such offices.


3. Term.



 
a.
The term of this Agreement shall be (i) the initial term, consisting of the
period commencing on the date of this Agreement (the “Effective Date”) and
ending on the first anniversary of the Effective Date, plus (ii) any and all
extensions of the initial term made pursuant to this Section 3.




 
b.
On each anniversary date of the Effective Date prior to a termination of the
Agreement, the term under this Agreement shall be extended automatically for an
additional one (1) year period without action by any party provided, however,
that neither the Bank nor the Officer shall have given written notice at least
sixty (60)


E - 15

--------------------------------------------------------------------------------



days prior to such anniversary date of their election not to extend the term of
the Agreement.


4. Base Compensation.



 
a.
The Bank agrees to pay the Officer during the term of this Agreement a base
salary at the rate of $152,000.00 per year, payable in accordance with customary
payroll practices.




 
b.
The Executive Management Committee of the Bank shall review annually the rate of
the Officer’s base salary based upon factors they deem relevant, and may
maintain, increase or decrease the Officer’s base salary.




 
c.
In the absence of action by the Executive Management Committee, the Officer
shall continue to receive base salary at the annual rate specified on the
Effective Date or, if another rate has been established under the provisions of
this Section 4, the rate last properly established by action of the Executive
Management Committee under the provisions of this Section 4.



5. Bonuses. Officer shall be entitled to participate in any discretionary
bonuses or other incentive compensation programs that may be awarded from time
to time to senior management employees, pursuant to bonus plans or otherwise.


6. Benefit Plans. The Officer shall be entitled to participate in such life
insurance, medical, dental, pension, profit sharing, and retirement plans, stock
compensation plans and other benefit programs and arrangements as may be
approved from time to time for the benefit of Bank employees.


7. Vacation and Leave. 



 
a.
The Officer may take vacations and other leave in accordance with Bank policy
for senior officers, or otherwise as approved by the Board.




 
b.
In addition to paid vacations and other leave, the Officer shall be entitled,
without loss of pay, to absent himself voluntarily from the performance of his
duties for such additional periods of time and for such valid and legitimate
reasons as the Bank may determine in its discretion. Further, the Bank may grant
to the Officer a leave or leaves of absence, with or without pay, at such time
or times and upon such terms and conditions as the Bank, in its discretion, may
determine.



8. Expense Payment and Reimbursements. The Officer shall be reimbursed for all
reasonable out-of-pocket business expenses incurred in connection with services
performed under this Agreement upon substantiation of such expenses in
accordance with applicable policies of the Bank.

E - 16

--------------------------------------------------------------------------------



9. This Section 9 has been intentionally left blank.


10. Loyalty and Confidentiality.



 
a.
During the term of this Agreement: (i) the Officer shall devote the requisite
time, attention, skill, and efforts to the faithful performance of his duties
hereunder; provided, however, that from time to time, the Officer may serve on
the boards of directors of, and hold any other offices or positions in,
companies or organizations which will not present any conflict of interest with
the Bank or any of its subsidiaries or affiliates, unfavorably affect the
performance of the Officer's duties pursuant to this Agreement, or violate any
applicable statute or regulation; and (ii) the Officer shall not engage in any
business or activity contrary to the business affairs or interests of the Bank
or any of its subsidiaries or affiliates.




 
b.
Nothing contained in this Agreement shall prevent or limit the Officer's right
to invest in the capital stock or other securities of any business dissimilar
from that of the Bank or any of its subsidiaries or affiliates, or, solely as a
passive, minority investor, in any business.




 
c.
The Officer agrees to maintain the confidentiality of any and all information
concerning the operations or financial status of the Bank; the names or
addresses of any borrowers, depositors and other customers; any information
concerning or obtained from such customers; and any other information concerning
the Bank to which the Officer may be exposed during the course of the Officer’s
employment with the Bank. The Officer further agrees that, unless required by
law or specifically permitted by the Board in writing, the Officer will not
disclose to any person or entity, either during or subsequent to employment with
the Bank, any of the above-mentioned information which is not generally known to
the public, nor shall the Officer employ such information in any way other than
for the benefit of the Bank or any of its subsidiaries or affiliates.



11. Termination and Termination Pay. Subject to Section 12 of this Agreement,
the Officer’s employment under this Agreement may be terminated in the following
circumstances:



 
a.
Death. The Officer’s employment under this Agreement shall terminate upon the
Officer’s death during the term of this Agreement, in which event the Officer’s
estate shall be entitled to receive the compensation due to the Officer through
the last day of the calendar month of death.




 
b.
Retirement. Notwithstanding anything in this Agreement to the contrary, this
Agreement shall terminate upon the Officer’s retirement and will be subject to
any retirement benefit plan or plans provided for under Section 6 of this
Agreement or otherwise.


E - 17

--------------------------------------------------------------------------------





c. Disability.



 
i.
The Bank or the Officer may terminate the Officer’s employment after having
established the Officer’s Disability. For purposes of this Agreement,
“Disability” means the Officer’s suffering a sickness, accident or injury which
has been determined by the carrier of any individual or group disability
insurance policy covering the Officer, or by the Social Security Administration,
to be a disability rendering the Officer totally and permanently disabled. The
Bank shall determine in good faith whether or not the Officer is disabled for
purposes of this Agreement. As a condition to any benefits, the Bank may require
the Officer to submit proof of the carrier’s or the Social Security
Administration’s determination of disability.




 
ii.
In the event of such Disability, the Officer’s obligation to perform services
under this Agreement will terminate. In the event of such termination, the
Officer shall continue to receive one-hundred percent (100%) of the Officer’s
monthly base salary (at the annual rate in effect on the date of termination)
through the earlier of the date of the Officer’s death, the date the Officer
attains age 65 or the date which is six (6) months after the Officer’s
termination date. Such payments shall be reduced by the amount of any short- or
long-term disability benefits payable to the Officer under any other disability
program sponsored by the Bank.




 
iii.
In addition, during any period of Disability for which the Officer is receiving
payments under this Section 11(c), the Officer and the Officer’s dependents
shall, to the greatest extent possible, continue to be covered under all benefit
plans (including, without limitation, retirement plans and medical, dental and
life insurance plans) under which the Officer participated prior to the
Disability, on the same terms as if the Officer were actively employed through
the earlier of the date of the Officer’s death, the date the Officer attains age
65 or the date which is six (6) months after the Officer’s termination date.



d. Just Cause.



 
i.
The Bank may, by written notice to the Officer in the form and manner specified
in this paragraph, immediately terminate the Officer’s employment with the
Company or the Bank, respectively, at any time, for Just Cause. The Officer
shall have no right to receive compensation or other benefits for any period
after termination for Just Cause, except for previously vested benefits.
Termination for “Just Cause” shall mean termination because of, in the good
faith determination of the Bank, the Officer’s:


E - 18

--------------------------------------------------------------------------------






 
(1)
Personal dishonesty;




 
(2)
Incompetence;




 
(3)
Willful misconduct;




 
(4)
Breach of fiduciary duty involving personal profit;




 
(5)
Intentional failure to perform duties under this Agreement;




 
(6)
Willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) that reflects adversely on the reputation of the Bank, any
felony conviction, any violation of law involving moral turpitude, or any
violation of a final cease-and-desist order; or




 
(7)
Material breach of any provision of this Agreement.






 
e.
Voluntary Termination by the Officer. In addition to the Officer’s other rights
to terminate employment under the Agreement, the Officer may voluntarily
terminate employment during the term of this Agreement upon at least sixty (60)
days prior written notice to the Bank, in which case the Officer shall receive
only compensation, vested rights and employee benefits up to the date of
termination.



f. Without Just Cause.



 
i.
In addition to termination pursuant to Sections 11(a) through 11(e), the Bank
may, by means of written notice, immediately terminate the Officer’s employment
at any time for a reason other than Just Cause (a termination “Without Just
Cause”).




 
ii.
Subject to Section 12 hereof, in the event of termination under this Section
11(f), the Officer shall be entitled to receive the annual base salary that
would have been paid for the remaining term of the Agreement, including any
renewals or extensions thereof, determined by reference to the highest annual
rate of base salary in effect pursuant to Section 4 of this Agreement in any of
the twelve (12) months immediately preceding the Officer’s termination date. The
sum due under this Section 11(f) shall be paid in one lump sum within thirty
(30) calendar days of the Officer’s termination.




 
iii.
Notwithstanding the foregoing, a reduction in base salary or a reduction or
elimination of the Officer’s participation in or benefits under one or more
benefit plans that occurs as part of a good faith, overall reduction in salary


E - 19

--------------------------------------------------------------------------------



or a reduction or elimination of plans or benefits provided thereunder, provided
such reduction or elimination applies to all participants in a
non-discriminatory manner (except as such discrimination may be necessary to
comply with law), shall not constitute a material breach of this Agreement,
provided that benefits of the same type or to the same general extent as those
offered under the plan prior to reduction or elimination are not available to
other officers of the Bank or its affiliates, or any company that controls
either of them, under a plan or plans under which the Officer is not entitled to
participate.


iv. Notwithstanding anything in this Agreement to the contrary, during the six
(6) month period beginning on the effective date of a Change in Control (as
defined in Section 12(a)), the Officer may voluntarily terminate employment
under this Agreement for any reason and such termination shall constitute
termination Without Just Cause.


In that event, the Officer shall be entitled to the Change in Control payment
(that is, the lump-sum cash payment equal to two (2) times the Officer’s highest
annual rate of base salary during the two (2) year period prior to the effective
date of the Change In Control, required under Section 12 (b) herein.





 
g.
Continuing Covenant Not to Compete or Interfere with Relationships. Regardless
of anything herein to the contrary, following a termination by the Bank or the
Officer pursuant to Section 11(f) and continuing until the six (6) month
anniversary of the effective date of such termination, (i) the Officer’s
obligations under Section 10(c) of this Agreement will continue in effect; and
(ii) the Officer shall not interfere with the relationship between the Bank and
any of its employees, agents, customers or representatives.



12. Termination in Connection with a Change in Control.


a. “Change in Control” means any one of the following events occurs:



 
i.
Merger: the Company merges into or consolidates with another corporation, or
merges another corporation into the Company and, as a result, less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation;




 
ii.
Acquisition of Significant Share Ownership: a report on Schedule 13D or another
form or schedule (other than Schedule 13G) is filed or is required to be filed
under Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, if the
schedule discloses that the filing person or persons acting in


E - 20

--------------------------------------------------------------------------------



concert has or have become the beneficial owner(s) of 25% or more of a class of
the Company’s voting securities, but this clause (ii) shall not apply to
beneficial ownership of Company voting shares held in a fiduciary capacity by an
entity of which the Company directly or indirectly beneficially owns fifty
percent (50%) or more of its outstanding voting securities;



 
iii.
Change in Board Composition: during any period of two consecutive years,
individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (iii), each director who is first elected by
the board (or first nominated by the board for election by stockholders) by a
vote of at least three-fourths (¾) of the directors who were directors at the
beginning of the period shall be deemed to have been a director at the beginning
of the two-year period; or




 
iv.
Sale of Assets: The Company sells to a third party all or substantially all of
its assets.




 
b.
If, within the period beginning six (6) months prior to and ending two (2) years
after a Change in Control, the Bank shall terminate the Officer’s employment
Without Just Cause, the Bank shall, within thirty (30) calendar days of the
Officer’s termination of employment, make a lump-sum cash payment to the Officer
in an amount equal to two times the Officer’s highest annual rate of base salary
during the two (2) year period preceding the effective date of the Change in
Control. This cash payment shall be made in lieu of any payment also required
under Section 11(f) of this Agreement because of a termination in such period.



13. Indemnification and Liability Insurance.



 
a.
Indemnification. The Bank agrees to indemnify the Officer (and the Officer’s
heirs, executors, and administrators), and to advance expenses related thereto,
to the fullest extent permitted under applicable law and regulations, against
any and all expenses and liabilities reasonably incurred by the Officer in
connection with or arising out of any action, suit, or proceeding in which the
Officer may be involved by reason of having been a director or Officer of the
Bank or any of its subsidiaries or affiliates (whether or not the Officer
continues to be a director or Officer at the time of incurring any such expenses
or liabilities). Such expenses and liabilities shall include, but shall not be
limited to, judgments, court costs, attorneys’ fees and the costs of reasonable
settlements, such settlements to be approved by the Board, if such action is
brought against the Officer in the Officer’s capacity as an officer or director
of the Bank or any of its subsidiaries or affiliates. Indemnification for
expenses shall not extend to matters for which the Officer has been terminated
for Just Cause. Nothing contained herein shall be deemed to provide
indemnification otherwise prohibited by applicable law or


E - 21

--------------------------------------------------------------------------------



regulation. Notwithstanding anything herein to the contrary, the obligations of
this Section 13 shall survive the term of this Agreement by a period of six (6)
years.



 
b.
Insurance. During the period in which indemnification of the Officer is required
under this Section 13, the Bank shall provide the Officer (and the Officer’s
heirs, executors, and administrators) with coverage under a directors’ and
officers’ liability policy at the expense of the Bank, at least equivalent to
the coverage provided to directors and senior officers of the Bank.



14. Injunctive Relief. If there is a breach or threatened breach of Section
11(g) of this Agreement, the Bank and the Officer agree that there is no
adequate remedy at law for such breach, and further, that the Bank shall be
entitled to injunctive relief restraining the Officer from such breach or
threatened breach, but such relief shall not be the exclusive remedy hereunder
for such breach. The parties hereto likewise agree that the Officer, without
limitation, shall be entitled to injunctive relief to enforce the obligations of
the Bank under Section 12 of this Agreement.


15. Successors and Assigns.



 
a.
This Agreement shall inure to the benefit of and be binding upon any corporate
or other successor that acquires, directly or indirectly, by merger,
consolidation, purchase or otherwise, all or substantially all of the assets or
stock of the Company or the Bank.




 
b.
Since the Bank is contracting for the Officer’s unique and personal skills, the
Officer shall be precluded from assigning or delegating any rights or duties
hereunder without first obtaining the written consent of the Bank.



16. No Mitigation. The Officer shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking new employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Officer in any subsequent employment.


17. Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch office of the United States Postal Service, by registered or certified
mail, postage prepaid, addressed to the Bank at its principal business office
and to the Officer at the Officer’s home address as maintained in the records of
the Bank.


18. Joint and Several Liability; Payments by the Company and the Bank. To the
extent permitted by law, the Company shall be jointly and severally liable with
the Bank for the payment of all amounts due under this Agreement and shall
guarantee the performance of the Bank’s obligations hereunder, provided,
however, that the Company shall not be required by this

E - 22

--------------------------------------------------------------------------------



Agreement to pay the Officer a base salary or any bonuses or any other cash
payments, except in the event that the Bank does not fulfill its obligations to
the Officer for such payments.


19. No Plan Created by this Agreement. The Officer and the Bank expressly
declare and agree that this Agreement was negotiated among them and that no
provisions of this Agreement are intended to, or shall be deemed to, create any
“plan” for purposes of the Employee Retirement Income Security Act of 1974
(ERISA) or any other law or regulation, and each party expressly waives any
right to assert the contrary. Any assertion in any judicial or administrative
filing, hearing, or process that such a plan was created by this Agreement shall
be deemed a material breach of this Agreement by the party making such an
assertion.


20. Amendments. No amendments or additions to this Agreement shall be binding
unless made in writing and signed by all of the parties, except as otherwise
specifically provided for herein.


21. Applicable Law. Except to the extent preempted by federal law, the laws of
the State of New Jersey shall govern this Agreement in all respects, whether as
to its validity, construction, capacity, performance or otherwise.


22. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the remaining provisions hereof.


23. Headings. Headings contained herein are for convenience of reference only.


24. Entire Agreement. This Agreement, together with any understandings or
modifications agreed to in writing by the parties, shall constitute the entire
agreement among the parties with respect to the subject matter hereof, other
than written agreements with respect to specific plans, programs or arrangements
described in Sections 5 and 6. This agreement supercedes and replaces in its
entirety any previous employment agreements between or among the Bank, the
Company and the Officer.



E - 23

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.


Attest:
 
YARDVILLE NATIONAL BANK
           
By:
/s/F. Kevin Tylus
/s/Kathleen Fone
 
Title:
President & Chief Operating Officer
Witness
         
YARDVILLE NATIONAL BANCORP
           
By:
/s/F. Kevin Tylus
/s/Peter Cahill
 
Title:
President
Witness
             
/s/Fay Horrocks
   
/s/Patrick L. Ryan
Witness
   
Patrick L. Ryan
     
First Senior Vice President
       


